Citation Nr: 0723845	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-19 671 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for diabetes 
mellitus, insulin dependent, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDING OF FACT

1.  The veteran's diabetes mellitus requires insulin, an oral 
hypoglycemic agent and a restricted diet, and does not 
require any regulation or restriction of activities.


CONCLUSION OF LAW

The criteria for an increased disability rating for diabetes 
mellitus, insulin dependent, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted service connection for type II 
diabetes mellitus by rating decision dated in March 2002.  
This appeal is from an August 2003 rating decision which 
recharacterized the disability as diabetes mellitus, insulin 
dependent.  In its decision, the RO denied the veteran's July 
2003 claim for a rating higher than 20 percent for diabetes 
mellitus, in effect since May 2001 (see February 2004 earlier 
effective date rating decision).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Generally, an 
evaluation of the extent of impairment requires consideration 
of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but 
when, as here, service connection has been in effect for many 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's diabetes mellitus is rated as 20 percent 
disabling under Diagnostic Code (Code) 7913 which requires 
clinical evidence of insulin and a restricted diet or use of 
an oral hypoglycemic agent and a restricted diet.  Under Code 
7913, the next higher rating of 40 percent is assigned when 
the disability requires insulin, a restricted diet, and 
regulation of activities.  

A 60 percent disability rating is warranted when the diabetes 
mellitus requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Under this rating criteria, the maximum 100 
percent disability rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Note (1) to Code 7913 
provides that compensable complications of diabetes should be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119.  

VA treatment notes dated from December 2002 to April 2004 and 
the August 2003 VA examination, indicate the use of insulin, 
oral hypoglycemic agents and a restricted diet of decreased 
fatty foods, minimal sweets, and smaller portions (see July 
2004 VA treatment notes).

As stated above, to meet the next higher rating (40 percent), 
the veteran must require insulin, a restricted diet, and 
regulation of activities.  In essence since the first two 
criteria of insulin dependence and a restricted diet are met, 
whether or not a higher rating is warranted turns on whether 
the veteran's activities are restricted due to diabetic 
symptoms.  On this point, Diagnostic Code 7913 criteria for a 
100 percent rating are instructive, as they define 
"regulation of activities" as "avoidance of strenuous 
occupational and recreational activities."  

The veteran contends that his activities are restricted. The 
Board finds that his contentions are not supported by the 
evidence of record.  In his November 2003 Notice of 
Disagreement (NOD), the veteran argued that he did not walk a 
lot as reported in the August 2003 examination.  He stated 
that he walked some and drove his car between his jobs.  The 
Board finds that driving between jobs in itself is no 
indication that he is restricted in his walking or that this 
is due to his diabetes.  

Once again, in the January 2005 Statement of the Accredited 
Representation, the veteran reported that his activities were 
restricted.  In the 2005 statement, he stated that he did 
walk a lot in his job and was encouraged to begin a daily 
exercise program of 10 to 15 minutes (VA treatment records 
dated in July 2004 indicate that he was encouraged to walk 30 
to 45 minutes, three times a week.).  If anything, this 
evidence suggests that the veteran is encouraged to increase 
his activity not restrict it.  Furthermore, the fact that he 
wears orthotic shoes is also no indication that his 
activities are restricted (see November 2003 NOD).  VA 
treatment notes dated in December 2003 reflect that the 
veteran had several pairs of heel orthotics and that he had 
worn a hole in the side of one he was currently wearing.  In 
making his assessment, the physician examined the veteran's 
feet and ordered new orthotics but he did not note any 
restriction of activities caused by the orthotics or his 
feet.

Furthermore, there is no evidence in the VA treatment records 
dated from December 2002 to September 2004 of directives or 
recommendations to restrict physical activity, whether job-
related or not, specifically due to the extent of diabetes.  
Nor is there any notation on the 2003 VA examination which 
would indicate a regulation of activities.  The VA examiner 
noted that the veteran reported that he walked a lot in his 
job as maintenance supervisor and that at the time of the 
examination, he was not on any exercise program.  The veteran 
complained of some numbness in his feet, hand and arms.  The 
examiner stated that the veteran had no complaints of pain in 
his feet except for plantar fasciitis of the right heel.  On 
physical examination, the veteran was able to walk on his 
toes but not on his heels reportedly due to the plantar 
fasciitis.  No regulation of activities was prescribed or 
described attributable to the above complaints or findings.  
In fact, in the remarks section, the examiner specifically 
stated that the veteran did not have any regulation or 
restrictions of his activities due to his diabetes.

In view of the lack of evidence shown by the veteran or 
medical evidence of record of a regulation of activities due 
to his diabetes, the Board finds a higher 40 percent rating 
is not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.

For the same reason, the Board finds that the veteran does 
not meet the 60 percent or 100 percent rating under 
Diagnostic Code 7913.  38 C.F.R. § 4.119.  These higher 
ratings also require a retriction of activities as a basic 
requirement which the veteran has not shown.  As shown, the 
regulations require insulin dependence, a restricted diet and 
regulation of activities with other factors.  Because the 
veteran has not shown that he is restricted in his activities 
due to his service-connected diabetes, a discussion of the 
other criteria would not be useful.  

In view of the foregoing evidence of record, the Board finds 
that the overall disability picture from diabetes mellitus 
does not more closely approximate the criteria for a rating 
greater than 20 percent.  38 C.F.R. § 4.7.  Although VA 
medical records show that the veteran requires insulin, oral 
glycemic agents, and has dietary restrictions as a result of 
his diabetes mellitus, the evidence does not show regulation 
of activities due to diabetes.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.

In making its decision, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for diabetes mellitus. Therefore, there is no reasonable 
doubt to be resolved. 38 C.F.R. § 4.3 (2006).


Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Review of the claims folder reveals that compliance with the 
duty to notify was accomplished by a July 2003 letter, which 
covered all four required elements, before the initial 
unfavorable rating decision was issued in August 2003.  The 
Board notes, however, that the veteran was not provided with 
the specific elements of notice required by Dingess, 19 Vet. 
App. 473 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial.  In other words, VA 
has the burden of rebutting this presumption by showing that 
the error was not prejudicial to the veteran in that it does 
not affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  

The Board finds that the presumption of prejudice for lack of 
the Dingess notice has been rebutted in this case, however, 
as the claim for service connection for diabetes mellitus was 
substantiated in an earlier claim, and the veteran was given 
notice concerning what was needed for a higher disability 
evaluation in connection with his current claim.  Moreover, 
as the rating under DC 7913 was not increased, there is no 
question concerning the assignment of an effective date for a 
higher rating under that diagnostic code.  Consequently, the 
Board concludes that there is no prejudice to the veteran in 
the lack of notice concerning the evidence needed to 
determine the effective date of this increase.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA treatment records.  
The veteran was afforded an August 2003 VA examination in 
connection with his claim.  Thus, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

An increased disability rating for diabetes mellitus is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


